Title: Abigail Adams to John Adams, 5 November 1775
From: Adams, Abigail
To: Adams, John


     
      
       November 5 1775
      
     
     I have been prevented writing you for more than a Week past by a Whitlow upon the fore finger of my right Hand. Tis now so tender that I can manage a pen but poorly.
     I hope you have received several Letters from me in this fortnight past. I wrote by Mr. Linch Lynch, and by Dr. Frankling the latter of whom I had the pleasure of dining with, and of admiring him whose character from my Infancy I had been taught to venerate. I found him social, but not talkative, and when he spoke something usefull droped from his Tongue; he was grave, yet pleasant, and affable.—You know I make some pretensions to physiognomy and I thought I could read in his countanance the Virtues of his Heart, among which patriotism shined in its full Lusture—and with that is blended every virtue of a christian, for a true patriot must be a religious Man. I have been led to think from a late Defection that he who neglects his duty to his Maker, may well be expected to be deficient and insincere in his duty towards the public. Even suppose Him to possess a large share of what is called honour and publick Spirit yet do not these Men by
      their bad Example, by a loose immoral conduct corrupt the Minds of youth, and vitiate the Morrals of the age, and thus injure the publick more than they can compensate by intrepidity, Generosity and Honour?
     Let revenge or ambition, pride, lust or profit tempt these Men to a base and vile action, you may as well hope to bind up a hungry tiger with a cobweb as to hold such debauched patriots in the visionary chains of Decency or to charm them with the intellectual Beauty of Truth and reason.
     But where am I running. I mean to thank you for all your obliging favours lately received and tho some of them are very Laconick, yet were they to contain only two lines to tell me that you were well, they would be acceptable to me. I think however you are more apprehensive than you need to be. The Gentleman to whose care they have always been directed has been very kind in his conveyances and very careful. I hope however that it will not now be long before we shall have nearer interviews. You must tell me that you will return next Month. A late appointment will make it inconveniant (provided you accept) for you to go again to Congress.
     The little flock in receiving pappas Letters have been more gratified than they could have been by any other present. They are very proud of being thus noticed. I am much obliged by the Sermons lately received. The Dedication of Dr. Zublys is both spirited and zealous. I was greatly pleased with it, but suppose it will be casting of pearl before Swine.
     It seems Humane Nature is the same in all ages and Countrys. Ambition and avarice reign every where and where they predominate their will be bickerings after places of Honour and profit. There is an old adage kissing goes by favour that is daily verified.
     I enclose to you the paper you sent for. Your Buisness in collecting facts will be very difficult, and the Sufferings of this people cannot be circumscribed with pen, ink and paper. Besides these Ministers of Satan are rendring it every day more and more difficult by their ravages and devastation, to tell a tale which will freeze the young Blood of succeeding Generations as well as harrow up the Souls of the present.
     Nothing new has transpired since I wrote you last. I have not heard of one persons escaping out of Town, nor of any Manuover of any kind.
     Master John is very anxious to write, but has been confined for several days with a severe cold which has given him soar Eyes, but he begs me to make his Excuse and say that he has wrote twice before, but it did not please him well enough to send it. Nabby has been with her Aunt Betsy ever since her Grandmammas Death. Charlly and Tommy beg mamma to thank pappa for their Letters, and wish they could write to tell him so. Brother and Sister Cranch send their Love. Mrs. Cranch’s disorder left her soon, the Sickness has greatly abated all round us. Your Mother speaks pathetically of you, and always sends her Love to you. I will only ask you to Measure by your own the affectionate regard of Your Nearest Friend.
    